     Case 3:16-cv-00742-MMD-WGC Document 95 Filed 10/15/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA


VINCENT H. PINDER,                   )              3:16-cv-00742-MMD-WGC
                                     )
                        Plaintiff,   )              MINUTES OF THE COURT
        vs.                          )
                                     )              October 15, 2020
HAROLD MIKE BYRNE, et al.,           )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER           REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Defendants’ Motion to Vacate and Reset Dispositive Motion Deadline
Pending Settlement Conference (ECF No. 94). Defendants request that the dispositive motion
deadline as to Defendant Byrne be vacated pending the settlement conference on Thursday,
November 5, 2020.

        Good cause appearing, Defendants’ Motion to Vacate and Reset Dispositive Motion
Deadline Pending Settlement Conference (ECF No. 94) is GRANTED. In the event the parties do
not settle the matter at the settlement conference, Defendant Byrne shall have to and including
December 9, 2020, in which to file his dispositive motion.

       IT IS SO ORDERED.
                                           DEBRA K. KEMPI, CLERK

                                           By:         /s/______________________
                                                   Deputy Clerk
